Opinion per Curiam:. Two actions of debt on appeal bonds for $1,000 each were begun. The two cases were consolidated and heard together in the Circuit Court (Hos. 156,011 ■ and 186,723), being, respectively, to assess damages on breach assigned on the bonds given on appeal to this court from the Circuit Court, and on appeal from this court to the Supreme Court. The Circuit Court held', in effect, that there was a satisfaction of both bonds by the showing that one of them had been paid. We do not think so. The decree was for $30 a month alimony due the wife, and was for a sum constantly being augmented, as fast as the installments of alimony matured. The giving of the appeal bond on the appeal from this court to the Supreme Court, did not operate to supersede and discharge the obligation created by the bond given on the appeal from the Circuit Court to this court, nor did the payment of the amount secured by the first satisfy the amount due on the last. The two securities were cumulative and were liable until paid. Aurand v. Aurand, 87 Ill. App. 29; Becker v. The People, 164 Ill. 267. Huntington, the surety, who signed both bonds, will continue liable until payment of both bonds is made. The judgment of the Circuit Court will therefore be reversed and the cause remanded.